 8:20-cv-00123-RGK-PRSE Doc # 19 Filed: 10/20/20 Page 1 of 3 - Page ID # 57




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

JOHN KEVIN WALTON,

                 Plaintiff,                           8:20CV123

     vs.
                                          MEMORANDUM AND ORDER
NEMANJA VIDAKOVIC, Officer;
ZACHARY    KINSELLA,      Officer;
GABRIEL PENHAERRERA, KATIE
STENNECHE, Sargent; TAMMIE
JENSEN, Mental Health Coordinator;
CAPTAIN       WEST, and LT.
MORRISON,

                 Defendants.


JOHN K. WALTON,

                 Plaintiff,                           8:20CV224

     vs.
                                          MEMORANDUM AND ORDER
MICHEAL MYERS, Director; WEST,
Captain, Official capacity; SULLIVAN,
LT, Official capacity; MOSS, Sgt,
Official capacity; GILLISPIE, Officer,
Individual          capacity;     and
PENAHERRARA, Officer;

                 Defendants.
  8:20-cv-00123-RGK-PRSE Doc # 19 Filed: 10/20/20 Page 2 of 3 - Page ID # 58




JOHN K. WALTON,

                      Plaintiff,                                8:20CV239

       vs.
                                                   MEMORANDUM AND ORDER
MICHAEL MYERS, Director, Official
Capacity;   WEST, Captain, Official
Capacity; DOOLEY, Officer, Official
Capacity; SHARMAN, Officer, Official
Capacity; "RED", Medication Nurse;
SULLIVAN, LT; and MOSS, SGT;

                      Defendants.


JOHN K. WALTON,

                      Plaintiff,                                8:20CV249

       vs.
                                                   MEMORANDUM AND ORDER
MICHAEL MYERS, Director; WEST,
Captain; BENES, Sgt; and MCNEIL, Co
II;

                      Defendants.


      This matter is before the court on Plaintiff’s correspondence docketed as
motions for extension of time in the above captioned cases. Plaintiff seeks additional
time to pay his initial partial filing fees in each of the four cases. Plaintiff represents,
“I have recieved [sic] a check from my Brother and IT won’t be released until Oct
27th and I’ll send the entire amount $47.07 as soon as check is processed.” Upon




                                             2
  8:20-cv-00123-RGK-PRSE Doc # 19 Filed: 10/20/20 Page 3 of 3 - Page ID # 59




consideration, Plaintiff’s motions are granted, and he shall have an additional 30
days from the date of this order to pay his filing fees.1

      IT IS THEREFORE ORDERED that:

      1.    Plaintiff’s motions for extension of time (filing 18, Case No.
8:20CV123; filing 15, Case No. 8:20CV224; filing 13, Case No. 8:20CV239; filing
13, Case No. 8:20CV249) are granted.

       2.      Plaintiff shall have until November 19, 2020 to pay his initial partial
filing fee in each of the four above captioned cases.

    3.    The clerk’s office is directed to set the following pro se case
management deadline in each of the above captioned cases using the following text:
November 19, 2020: initial partial filing fee payment due.

      Dated this 20th day of October, 2020.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge




      1  Plaintiff owes initial partial filing fees of $4.00 (20CV123), $15.03 (20CV224),
$14.64 (20CV239), and $13.40 (20CV249) for a total of $47.07. When sending his
payments, Plaintiff should be mindful to designate the specific amount of each payment
and to which case the payment corresponds, i.e. he should send a separate payment for each
case rather than a single check for the total amount.
                                            3
